 



United Realty Trust Incorporated 10-Q [urt-10q_063014.htm]

 

EXHIBIT 10.15

  

SECOND AMENDMENT TO

UNITED REALTY TRUST INCORPORATED

2012 STOCK INCENTIVE PLAN

 

WHEREAS, United Realty Trust Incorporated (the “Company”) maintains the United
Realty Trust Incorporated 2012 Stock Incentive Plan (the “Plan”), as amended
effective as of June 13, 2013 by the First Amendment to the Plan (the Plan, as
so amended, the “Amended Plan”).

 

WHEREAS, pursuant to Section 13.1 of the Amended Plan, the Board of Directors of
the Company (the “Board”) may at any time, and from time to time, amend the
Amended Plan, in whole or in part.

 

WHEREAS, the Company agreed to make certain amendments to the Amended Plan in
response to comments received from a state regulator, which amendments were
approved by the Company’s stockholders on June 11, 2014.

 

NOW, THEREFORE, pursuant to Section 13.1 of the Amended Plan, effective as of
June 11, 2014, Section 4.1(a) of the Amended Plan is hereby amended and restated
in its entirety to read as follows:

 

“The aggregate number of shares of Common Stock that may be issued or used for
reference purposes or with respect to which Awards may be granted under the Plan
shall not exceed five percent (5%) of the shares of Common Stock outstanding on
a fully diluted basis at any time (in any event subject to any increase or
decrease pursuant to Section 4.2), which may be either authorized and unissued
Common Stock or Common Stock held in or acquired for the treasury of the Company
or both. If any Option, Stock Appreciation Right or Other Stock-Based Award
granted under the Plan expires, terminates or is canceled for any reason without
having been exercised in full, the number of shares of Common Stock underlying
any unexercised Award shall again be available for the purpose of Awards under
the Plan. If any shares of Restricted Stock, Performance Shares or Other
Stock-Based Awards, denominated in shares of Common Stock, granted under the
Plan are forfeited for any reason, the number of forfeited shares of Restricted
Stock, Performance Shares or such Other Stock-Based Awards shall again be
available for the purposes of Awards under the Plan, as provided in this Section
4.1(a). If a Tandem Stock Appreciation Right or a Limited Stock Appreciation
Right is granted in tandem with an Option, such grant shall only apply once
against the maximum number of shares of Common Stock that may be issued under
the Plan. Notwithstanding anything herein to the contrary, any share of Common
Stock that again becomes available for grant pursuant to this Section 4.1(a)
shall be added back as one share of Common Stock to the maximum aggregate
limit.”

 





 

 



IN WITNESS WHEREOF, the Board has approved the amendment to the Amended Plan as
set forth herein and authorized the undersigned officer of the Company to
execute this amendment and the undersigned has caused this amendment to be
executed this 15th day of July, 2014.

 



  UNITED REALTY TRUST INCORPORATED                     By: /s/ Jacob Frydman    
Name: Jacob Frydman     Title: CEO, Chairman



 





 

